Exhibit AMENDED ARTICLES OF INCORPORATION OF MED CONTROL, INC. PURSUANT TO SECTIONS 78. REVISED STATUTES Med Control, Inc., a corporation organized and existing under the laws of the State of Nevada (the "Corporation"), hereby certifies as follows: 1. The name of the Corporation is Med Control, Inc. and the original Articles of Incorporation of the Corporation was filed with the Secretary of State of the State of Nevada on July 1, 2008. 2. These Amended Articles of Incorporation, which amend the provisions of the Articles of Incorporation, as heretofore amended, have been duly adopted by the Board of Directors of the Corporation and by action by written consent of the stockholders of the Corporation in lieu of a meeting, in accordance with the provisions of Section 78.320 of the Nevada Revised Statutes (“N.R.S.”) and, upon filing with the Secretary of State of the State of Nevada in accordance with Section 78.320 of the N.R.S., shall thenceforth supersede the original Articles of Incorporation, as heretofore amended, and shall, as it may thereafter be amended in accordance with its terms and applicable law, be the Amended and Restated Articles of Incorporation of the Corporation. 3. The text of the Articles of Incorporation, as heretofore amended, is hereby amended and restated in its entirety to read as follows: ARTICLE I The name of the corporation (hereinafter referred to as the ("Corporation") is: "AmbiCom Holdings, Inc." ARTICLE II The address of the Corporation's registered office in the State of Nevada is State Agent and Transfer Syndicate, Inc., 112 North Curry Street, Carson City, Nevada 89703. ARTICLE III (a)Authorized Capital Stock. (i) The total number of shares of stock that the Corporation shall have authority to issue is 1,050,000,000, consisting of (i) 100,000,000 shares of
